Case 9:18-cv-80176-BB Document 365 Entered on FLSD Docket 01/02/2020 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-CIV-80176-Bloom/Reinhart


  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and
  W&K INFO DEFENSE RESEARCH, LLC,

                 Plaintiffs,

         v.

  CRAIG WRIGHT,

                 Defendant.

  ___________________________________/

     ORDER DENYING PLAINTIFFS’ MOTION FOR EXPEDITED RESPONSES TO
             THEIR SECOND REQUEST FOR ADMISSIONS (DE 362)

         Before the Court is Plaintiffs’ motion that Defendant be ordered to respond to their second

  request for admissions on an expedited basis. DE 362. Plaintiffs served their second request for

  admissions on December 20, 2019. Defendant objects to providing any response, let alone an

  expedited one, arguing that the request was untimely. The Court heard oral argument on January

  2, 2020, wherein Defendant noted that Local Rule 26.1(d) relieves him of any obligation to respond

  or object to untimely discovery demands.

         Local Rule 26.1(d) states that

         written discovery requests and subpoenas seeking the production of documents
         must be served in sufficient time that the response is due on or before the discovery
         cutoff date. Failure by the party seeking discovery to comply with this paragraph
         obviates the need to respond or object to the discovery, appear at the deposition, or
         move for a protective order.

  S.D. Fla. L.R. 26.1(d).
Case 9:18-cv-80176-BB Document 365 Entered on FLSD Docket 01/02/2020 Page 2 of 2



         Rule 36 provides that a party has 30 days to respond after being served with requests for

  admission. Fed. R. Civ. P. 36(a)(3). Given that the discovery deadline in this case is January 17,

  2020 (DE 320), Plaintiffs’ second request for admissions, served on December 20, 2019, did not

  allow Defendant the full 30 days to respond before the discovery cut-off, and is, therefore,

  untimely.   Accordingly, Plaintiffs’ motion to compel an expedited response is DENIED.

  Defendant is not required to provide any response to Plaintiffs’ untimely request. See Wing Kei

  Ho v. Bank of Am., N.A., No. 16-80538-CV, 2019 WL 1333097, at *1 (S.D. Fla. Mar. 19, 2019)

  (J. Matthewman) (relying on Local Rule 26.1(d), court denied plaintiff’s motion to compel

  responses to requests for production that were served two days before the discovery cut-off);

  Rubinstein v. Keshet Inter Vivos Tr., No. 17-61019-CIV, 2019 WL 176179, at *3-4 (S.D. Fla. Jan.

  11, 2019) (J. Torres) (noting that subpoenas for documents to be produced “after the discovery

  deadline . . . run afoul of the Court’s Local Rules” and do not require a response).

         DONE AND ORDERED in Chambers this 2nd day of January 2020, at West Palm Beach

  in the Southern District of Florida.




                                         _____________________________
                                         BRUCE REINHART
                                         UNITED STATES MAGISTRATE JUDGE




                                                      2
